Citation Nr: 0421081	
Decision Date: 08/02/04    Archive Date: 08/09/04

DOCKET NO.  95-28 562A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral 
trench foot with frozen foot residuals, currently evaluated 
as 30 percent disabling prior to January 12, 1998.

2.  Entitlement to an increased evaluation for trench foot 
with frozen foot residuals of the left lower extremity, 
evaluated as 20 percent disabling from January 12, 1998.

3.  Entitlement to an increased evaluation for trench foot 
with frozen foot residuals of the right lower extremity, 
evaluated as 20 percent disabling from January 12, 1998.

4.  Entitlement to an increased disability evaluation for a 
duodenal ulcer, currently evaluated as 10 percent disabling.

5.  Entitlement to a compensable disability evaluation for 
left ear non-suppurative otitis media.

6.  Entitlement to service connection for degenerative joint 
disease of the spine as secondary to the service-connected 
bilateral trench foot, frozen feet.

7.  Entitlement to service connection for bilateral hearing 
loss.

8.  Entitlement to service connection for gout.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from November 1940 to 
September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The veteran testified before the undersigned while sitting at 
the RO in November 2002.

In March 2003, the Board remanded this case for additional 
development, and it has returned for appellate decision.

The issues of entitlement to service connection for bilateral 
hearing loss and gout are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained all evidence 
necessary for an equitable disposition of the claims decided 
herein.

2.  The residuals of a service-connected cold injury to the 
feet are manifested by "stiff foot", persistent redness and 
tenderness with pain, scaling of the plantar surfaces, 
discoloration of the skin and toenails (described as 
dystrophic), and locally impaired sensation.

3.  The veteran's service-connected duodenal ulcer disease is 
not productive of moderate impairment nor does the competent 
evidence show that associated gastritis causes multiple small 
eroded or ulcerated areas.  

4.  The veteran's degenerative joint disease of the spine was 
not present in service or manifested until decades after 
service, and is not etiologically related to the veteran's 
period of active service or to the service connected 
bilateral foot disorder due to trenchfoot.


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent evaluation for bilateral 
residuals of a cold injury to the feet prior to January 11, 
1998, are met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.104, Diagnostic Code 7122 (1997).

2.  The criteria for a separate evaluation of 30 percent for 
residuals of a cold injury of the right foot, on and after 
January 12, 1998, are met. 38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.25, 4.26, 4.104, Diagnostic Code 7122 
(2003).

3.  The criteria for a separate evaluation of 30 percent for 
residuals of a cold injury of the left foot, on and after 
January 12, 1998, are met. 38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.25, 4.26, 4.104, Diagnostic Code 7122 
(2003).

4.  The criteria for a disability rating in excess of 10 
percent for duodenal ulcer disease have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.114, 
Diagnostic Code 7305 (2003).

5.  Degenerative joint disease of the spine was not incurred 
in or aggravated by active service, may not be presumed to 
have been incurred or aggravated as a result of service, and 
is not proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

Review of the claims folder reveals compliance with the VCAA.  
That is, in a July 2003 letter, the RO explained the notice 
and assistance provisions of the VCAA, including what 
evidence VA was required to obtain, and what evidence VA 
would assist the veteran in obtaining if he provided the 
necessary information.  Also, the January 2004 supplemental 
statement of the case includes the text of the VCAA 
implementing regulations, which again disclose the notice and 
assistance requirements placed on VA.  Accordingly, the Board 
finds that the veteran has received all required VCAA notice.  
38 U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).     

The Board observes that a recent decision by the U.S. Court 
of Appeals for Veterans Claims (Court) states that VCAA 
notice must be provided before the initial unfavorable 
determination by the RO.  Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  The Board acknowledges that this letter was not 
provided prior to the initial determination and does not 
advise the veteran to submit to the RO any evidence in his 
possession relevant to the appeal.  Pelegrini v. Principi, 
No. 01-944, slip op. at 10 (Vet. App. June 24, 2004).  In 
this case, the RO's original decision was issued nearly ten 
years ago in March 1995, prior to the enactment of VCAA.  The 
Board finds that the veteran has been informed of the notice 
per Pelegrini without any indication of prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) 
(holding that the Court must take due account of the rule of 
prejudicial error when considering compliance with VCAA 
notice requirements); Stegall v. West, 11 Vet. App. 268 
(1998) (where a veteran has not been harmed by an error in a 
Board determination, the error is not prejudicial); 38 C.F.R. 
§ 20.1102 (2003) (an error or defect in a Board decision that 
does not affect the merits of the issue or substantive rights 
of the appellant will be considered harmless).  

Also in Pelegrini, the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter to the veteran 
does not contain the specific "fourth element," the Board 
finds that the veteran was otherwise fully notified of the 
need to give to VA any evidence pertaining to his claim.  The 
letters specifically identified certain evidence that the RO 
would secure.  They also asked the veteran to identify any 
other private, VA, or military medical treatment, as well as 
any other information or evidence he wanted the RO to secure.  
The letters ask the veteran to provide any other additional 
evidence.  The RO has properly pursued obtaining all evidence 
described by the veteran.  All the VCAA requires is that the 
duty to notify is satisfied, and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard, supra; 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  In this case, the Board finds no 
indication of defective notice that is prejudicial to the 
veteran, such that proceeding to evaluate the appeal, if 
defect can be found, is harmless error. 

With respect to assistance, the RO has obtained relevant VA 
medical records, private medical records as authorized by the 
veteran, and a number of VA medical opinions.  The Board 
finds that the RO has complied with the VCAA in its attempts 
to secure evidence needed for the veteran's claim.  There is 
no other indication that relevant evidence remains 
outstanding.  Thus, the Board finds that the duty to assist 
has been satisfied.  38 U.S.C.A. § 5103A.    

II.  Increased ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2002).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2003).

Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding a degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2003).

The Board has reviewed the veteran's claim for an increased 
rating in light of the history of the disability; however, 
where, as in this case, entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

A.  Bilateral foot disorder

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must determine whether the law or regulation 
identifies the type of claims to which it applies.  If the 
statute or regulation is silent, VA must determine whether 
applying the new provision to claims that were pending when 
it took effect would produce genuinely retroactive effects.  
The new provision should not be applied to the claim if it 
would produce retroactive effects.  See VAOPGCPREC 7-2003 
(Nov. 19, 2003) ("[S]tatutes or regulations liberalizing the 
criteria for entitlement to compensation . . . may be applied 
to pending claims because their effect would be limited to 
matters of prospective benefits.").  However, where the 
amended regulations expressly provide an effective date and 
do not allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
2002) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue).  For any date prior to the 
effective date of a revised regulation, the Board cannot 
apply the revised regulations.

With respect to this issue on appeal, the RO considered both 
the old regulations and the new regulations.  Therefore, the 
appellant and his representative were given notice of the old 
and new regulations for these disorders and have had an 
opportunity to submit evidence and argument related to both 
regulations.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The RO originally evaluated the veteran's frostbite residuals 
under 38 C.F.R. § 4.104, Diagnostic Code 7122.  Under the 
criteria of Diagnostic Code 7122 in effect when the veteran 
filed his claim, prior to January 12, 1998, mild symptoms of 
a cold injury or chilblains warranted a 10 percent evaluation 
if unilateral, and the same evaluation, a 10 percent 
evaluation, if bilateral.  With persistent moderate swelling, 
tenderness, redness, etc., bilateral symptoms warranted a 30 
percent evaluation.  With loss of toes, or parts, and 
persistent severe symptoms, unilateral cold injury residuals 
warranted a 30 percent evaluation; bilateral severe residuals 
warranted a 50 percent evaluation.  Included with Diagnostic 
Code 7122, there is a note that with extensive losses higher 
ratings may be found warranted by reference to amputation 
ratings for toes and combination of toes; in the most severe 
cases, ratings for amputation or loss of use of one or both 
feet should be considered.  There is no requirement of loss 
of toes or parts for the persistent moderate or mild under 
this diagnostic code.

By regulatory amendments effective January 12, 1998, the 
schedular criteria for evaluating cold injury residuals were 
revised. See 62 Fed. Reg. 65,07 (Dec. 11, 1997).  The revised 
rating criteria for cold injury residuals under Diagnostic 
Code 7122 provide, for unilateral injury, a 10 percent 
evaluation with pain, numbness, cold sensitivity, or 
arthralgia, or a 20 percent evaluation with pain, numbness, 
cold sensitivity, or arthralgia plus tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis) of 
affected parts.  Each affected part (in this case both feet, 
both hands, and the face) is to be evaluated separately, and 
the ratings combined in accordance with 38 C.F.R. §§ 4.25 and 
4.26.  The Board also notes that Diagnostic Code 7122 was 
again revised, effective in August 1998, to reflect that the 
covered disability was residuals of "cold injury" rather than 
residuals of "frozen feet," but that change is not relevant 
to this claim.

The criteria more accurately reflect the range of effects 
that cold injury may produce, such as arthralgia, tissue 
loss, nail abnormalities, numbness, locally impaired 
sensation, and color changes.  Note (1) following the Code 
provides in pertinent part that complications such as 
peripheral neuropathy should be separately evaluated under 
other diagnostic codes.

The rating criteria for residuals of cold injury in the 
Schedule were again amended, effective August 13, 1998, in 
order to incorporate additional comments VA had received on 
the proposed criteria.  See 63 Fed. Reg. 37778 through 37779 
(July 14, 1998).  The additional amendment slightly revised 
Note (1) to Diagnostic Code 7122.  What remained unchanged 
was the pertinent provision that complications such as 
peripheral neuropathy should be separately evaluated under 
other diagnostic codes.  However, it now states that 
disabilities that have been diagnosed as the residual effects 
of cold injury, such as Raynaud's phenomenon, muscle atrophy, 
etc., should be separately evaluated unless they are used to 
support an evaluation under Diagnostic Code 7122. Id.  It was 
also noted that arthralgia is but one type of pain that will 
satisfy the evaluation criterion. 63 Fed. Reg. 37779 (July 
14, 1998).  The revised rating criteria provide that each 
affected part will be rated separately and combined in 
accordance with §§ 4.25 and 4.26. Note (2) following 
Diagnostic Code 7122.

The United States Court of Appeals for Veterans Claims 
(Court) has held that where a law or regulation changes after 
a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply.  
VAOPGCPREC 3-2000 (April 10, 2000), published at 65 Fed. Reg. 
33,422 (2000).  The "new" criteria are not applicable to 
rating a disability prior to the effective date of the change 
in the regulations.  The Board notes that the veteran has 
been denied an increased rating by the RO under both the 
"old" and "new" rating criteria.

1.  Rating Under Old Criteria

The Board finds that the evidence overall establishes that 
the veteran's cold injury residuals of the feet warrant a 50 
percent bilateral rating prior to January 12, 1998, the 
maximum rating under Diagnostic Code 7122 (1997).  The 
evidence of record more nearly approximates the criteria for 
a 50 percent rating.

VA examined the veteran's feet in February 1995.  The 
examiner noted that the veteran wore apex ambulatory shoes 
and all ten toenails were dystrophic.  There was no hair 
growth on his feet or lower one third of his legs, and both 
exhibited +2 pitting edema.  There was markedly decreased 
capillary fill time on the tips of all toes.  The veteran 
could not rise on his toes, rock back on his heels or squat.  
His feet were red and swollen with yellow dystrophic toenails 
- all ten.  The examiner described the veteran's feet as 
"stiff", with limited range of motion, and no fixed 
deformity.  On ambulation, the veteran took very short steps.  
The veteran walked with a cane and he gingerly placed his 
feet on the ground.  The dorsalis pedis and posterior tibial 
were not palpable.  There was no hair growth on the foot or 
lower one third of the leg.  The veteran had rubor on 
dependency and pallor on elevation, and there was markedly 
decreased capillary fill time on all toes.  The examiner 
diagnosed the veteran with a history of frostbite with 
resultant neurologic and vascular complications.  While this 
evidence does not show amputation of any toes, the Board 
finds that the findings presented in the February 1995 VA 
examination report reflect severe foot problems due to 
residuals of frostbite.  Furthermore, the examiner described 
related neurologic problems that were not contemplated by 
Diagnostic Code 7122 (1997).

In October 1996, the veteran appeared before a hearing 
officer at the RO.  He testified that part of a toe on his 
left foot had been surgically removed as a result of his 
trench foot.  He remarked that his feet would get numb and 
that the circulation in his feet was bad.  

In light of the foregoing evidence, the Board finds that a 50 
percent bilateral rating prior to January 12, 1998, the 
maximum available under Diagnostic Code 7122 (1997), is 
warranted for the veteran's bilateral trench foot.

The Board finds that the veteran's complaints of foot pain, 
together with objective evidence of tenderness and redness, 
with loss of part of a toe and neurologic involvement, are 
sufficient to meet the criteria for a 50 percent bilateral 
evaluation for cold injury residuals under the "old" 
criteria.  Thus, an increased evaluation to 50 percent for 
the feet is warranted under the old criteria, when the pain 
described by the veteran at his personal hearing is 
considered with the objective evidence on VA examinations for 
cold injury residuals.

2.  Rating under New Criteria, on and after January 12, 1998

Under the revised criteria, in effect as of January 12, 1998, 
each affected body part may be evaluated separately.  The 
evidence dated after January 12, 1998, reflects continued 
foot trouble.  According to a January 2001 VA examination 
report, the examiner noted obvious changes in the nail beds 
of the toes on both feet.  The left, first toenail was 
completely missing.  There was no clear erythema or 
demarcation, or changes of the bilateral lower extremities.  
There was a palpable dorsalis pedis and proximal tibial pulse 
palpable.  The examiner diagnosed the veteran with residual 
pain from service-connected trench foot syndrome. 

Another VA examiner evaluated the veteran's feet in January 
2001.  This examiner noted that the veteran's pulses in his 
feet were palpable, and capillary return was two seconds.  
The temperature gradient of the feet was cool to touch and no 
pedal hair was evident on his feet or lower legs.  Deep 
tendon reflexes were 0/4 of both Achilles and patella.  The 
sensation was absent on both feet and lower legs and the 
muscle tone was diminished.  Painful stimuli were diminished 
as well.  All of the toenails were mycotic and there was 
evidence of venous stasis dermatitis on both legs, without 
ulcerations.  Significant xerosis and hyperpigmentation was 
noted on both legs, along with mild swelling, which was 
consistent with venous stasis insufficiency on both legs.  
The examiner described a partial left great toe.  
Dorsiflexion of the ankle was to zero degrees and plantar 
flexion to 35 degrees.  Range of motion of the toes was 
normal.  The examiner's impression was neurologic and 
dermatologic features of frostbite.

The findings of an August 2003 VA examiner show no 
improvement with the veteran's residuals of trenchfoot 
syndrome.

Therefore, after applying the criteria to the facts in this 
case, the Board finds that a separate 30 percent rating is 
warranted for each foot.  The evidence after January 12, 1998 
clearly shows that the veteran experiences stiffness, and 
poor circulation, with numbness and cold sensitivity.  
Furthermore, the evidence shows that his feet and hands have 
had tissue loss, nail abnormalities, color changes, and 
locally impaired sensation.  Pursuant to Diagnostic Code 
7122, the criteria for respective 30 percent ratings for each 
foot.

The Board notes that 30 percent is the maximum rating allowed 
under the amended Diagnostic Code 7122 (2003) for each lower 
extremity.  The Board notes that the medical evidence shows 
that peripheral neuropathy is a related residual to the 
veteran's service-connected bilateral trenchfoot.  Pursuant 
to the amended Diagnostic Code 7122, Notes 1 and 2, 
consideration of separate Diagnostic Codes would be 
inappropriate because the Board has supported the foregoing 
ratings, on and after January 12, 1998, using the diagnosed 
residual effects of the cold injuries to his feet.

B.  Duodenal ulcer

The veteran's duodenal bulb deformity due to previous peptic 
ulcer disease has been assigned a 10 percent disability 
evaluation under 38 C.F.R. § 4.114, Diagnostic Code 7305.

A severe duodenal ulcer with pain only partially relieved by 
standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of anemia and 
weight loss productive of definite impairment of health 
warrants a 60 percent rating.  Moderately severe duodenal 
ulcer, with less than severe disability, but with impairment 
of health manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year is evaluated as 40 percent 
disabling.  Moderate duodenal ulcer, with recurrent episodes 
of severe symptoms 2 or 3 times a year averaging 10 days in 
duration, or with continuous moderate manifestations warrants 
a 20 percent rating.  Mild impairment, with recurring 
symptoms once or twice yearly warrants a 10 percent 
disability evaluation.  38 C.F.R. § 4.114, Code 7305.

The competent evidence establishes that the veteran's 
duodenal ulcer is minimally disabling.  The evidence of 
record shows no more than mild impairment, with recurring 
symptoms once or twice yearly.  According to a January 1995 
VA general examination report, the veteran was diagnosed with 
a duodenal ulcer that was under control at that time.

According to an August 2000 private operation record, a 
duodenoscopy normal with respect to a duodenal ulcer.

VA examined the veteran with respect to his duodenal ulcer in 
September 2000.  Based on a physical examination, including 
an upper gastrointestinal study and endoscopy, and a review 
of the veteran's outside medical records, the examiner 
diagnosed no gastric or duodenal ulcer.

In this case, the veteran testified before the undersigned in 
November 2002 of symptoms that included discomfort and 
constipation.  He described a number of nonservice-connected 
gastrointestinal disorders.  He indicated that he had been 
diagnosed with anemia, but he had not experienced much weight 
loss on account of his nonservice-connected disorders.  The 
Board notes that the veteran is competent to report symptoms, 
but not their etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  The Board has reviewed the VA and non-
VA medical records, but they fail to support a finding that 
more nearly approximates the criteria for a higher rating.  
The evidence fails to show diarrhea, nutritional deficiency, 
or weight loss, or other symptoms due to his duodenal ulcer.  
While the veteran, as noted, is competent to report symptoms, 
he cannot state the cause of those symptoms.  The examination 
reports discussed above show the veteran's service-connected 
duodenal ulcer was not productive of any symptoms.  As such, 
moderate impairment is not shown.  

The pertinent competent medical reports do not contain 
evidence showing any of the requisite clinical findings to 
meet the diagnostic criteria for assignment of a rating in 
excess of 10 percent under Diagnostic Code 7305.  The medical 
evidence is more probative than the veteran's own assertions 
concerning the degree of his impairment.  The Board duly 
recognizes his belief that a rating in excess of 10 percent 
is warranted; however, the competent evidence establishes 
that the described symptoms are not due to a service-
connected disability.  

In view of the foregoing, the Board determines that the 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert 
v. Derwinski, 1 Vet. App. 49 53 (1990).  

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  The evidence in this case fails to 
show that the veteran's duodenal ulcer causes or has in the 
past caused marked interference with his employment, or that 
such has in the past or now requires frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  Id.  The veteran has not contended such 
nor does the record show that this is the case.  

III.  Secondary service connection

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

Where a veteran served for at least 90 days during a period 
of war and degenerative joint disease becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by such service, even 
though there is no evidence of such disease during the period 
of service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The veteran does not contend, and the veteran's service 
medical records do not show, that he developed degenerative 
joint disease of the spine during active service.  He 
contends that he developed the degenerative joint disease of 
the spine secondary to his service-connected bilateral trench 
foot.  

The Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for 
degenerative joint disease of the spine secondary to the 
service-connected bilateral trench foot disorder.  

According to an August 2003 VA examination report, the 
examiner concluded that there was not a causal relationship 
for the veteran's degenerative joint disease of the back 
secondary to the service connected bilateral foot disorder.  
The examiner noted that he had thoroughly reviewed the 
veteran's claims folders and examined the veteran.  The 
examiner commented that it was less likely that the veteran's 
degenerative joint disease was secondary to the cold injury 
of the feet.  The examiner concluded that the veteran's 
current degenerative joint disease of the back was less 
likely related to the cold injury of the feet.

The Board adopts the August 2003 VA examiner's findings in 
this report.  The August 2003 VA examiner thoroughly 
addressed the evidence of record and discussed the possible 
relationship between the medication prescribed for the 
veteran's service-connected foot disorder and any 
degenerative joint disease of the spine before providing his 
opinion.  The Board finds this evidence compelling.  

The Board has carefully considered the "positive" evidence 
with respect to his claim for service connection for 
degenerative joint disease of the spine on a secondary basis, 
including a large amount of VA and non-VA treatment records 
dated since the late 1980s.  This evidence, however, merely 
shows general treatment for degenerative joint disease of the 
spine.  None of this evidence specifically rebuts the August 
2003 VA examiner's findings.  

The veteran has provided testimony before the undersigned and 
a hearing officer at the RO in which he maintained that his 
service-connected bilateral foot disorder was linked to his 
nonservice-connected degenerative joint disease of the spine.  
The Board notes that the veteran is competent to report 
symptoms, but not their etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  Therefore, the Board concludes 
that this subjective evidence is outweighed by the more 
objective recent "negative" clinical evidence of record.  The 
evidence of record does not rebut the findings made by the 
August 2003 VA examiner.  Thus, the claim for service 
connection for this claim on a secondary basis must be 
denied.

In conclusion, the preponderance of the veteran is against 
the veteran's claim. Because the preponderance of the 
evidence is against the claim, the benefit of the doubt does 
not apply. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to a 50 percent evaluation for bilateral trench 
foot prior to January 11, 1998, is granted, subject to 
controlling regulations applicable to the payment of monetary 
benefits.

A separate initial evaluation of 30 percent for cold injury 
residuals of the right lower extremity, on and after January 
12, 1998, is granted, subject to controlling regulations 
applicable to the payment of monetary benefits.

A separate initial evaluation of 30 percent for cold injury 
residuals of the left lower extremity, on and after January 
12, 1998, is granted, subject to controlling regulations 
applicable to the payment of monetary benefits.

Entitlement to a rating in excess of 10 percent for duodenal 
ulcer disease is denied.  

Service connection for degenerative joint disease of the 
spine, secondary to service connected bilateral trench foot, 
is denied.




						(CONTINUED ON NEXT PAGE)


REMAND

The Board must defer the issue of entitlement to a 
compensable rating for left ear, nonsuppurative otitis media 
for the following reasons.  In a March 2002 rating decision, 
the RO denied the veteran's claim for service connection for 
bilateral hearing loss and for gout.  The veteran filed a 
statement in June 2002 in which he appears to disagree with 
the March 2002 decision, which included the issue of 
bilateral hearing loss and gout.  While the veteran listed 
"gout" specifically in this statement, it appears that he 
was also referring to the entire March 2002 decision as a 
whole, which included the claim for bilateral hearing loss.  
The other issues addressed in the March 2002 decision, except 
for service connection for gout, were already on appeal and 
addressed above in this decision. 

On remand, the RO must issue a statement of the case on the 
issues of entitlement to service connection for bilateral 
hearing loss and gout.  See Manlincon v. West, 12 Vet. App. 
238 (1999).  The Board notes that the veteran is service 
connected for several disorders due to service during World 
War II.  According to a September 2000 VA audiologic 
examination report, the examiner remarked that the veteran's 
hearing loss may be associated with military noise exposure, 
given his history of unprotected hearing from military 
noises.  This medical opinion should be addressed.

38 C.F.R. § 4.87, Diagnostic Code 6201 for nonsuppurative 
otitis media requires that the disability evaluation be based 
on hearing impairment.  In light of the veteran's apparent 
notice of disagreement to the RO's March 2002 rating 
decision, the Board finds that the issue on appeal for a 
compensable rating for left nonsuppurative otitis media and 
the issue of service connection for bilateral hearing loss 
are intertwined because they are based on the same rating 
criteria, should the claim for bilateral hearing loss be 
granted on remand.

Accordingly, these issues are remanded for the following 
development:

1.  In light of recent decisions issued 
by the United States Court of Appeals for 
Veterans Claims (Court), the RO must 
ensure that the notification requirements 
set forth at 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159 (2003) are 
fully complied with and satisfied.  
Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq. (West 
2002).  This includes notifying the 
appellant (1) of the information and 
evidence not of record that is necessary 
to substantiate the claims, (2) of the 
information and evidence that VA will 
seek to provide, and (3) of the 
information and evidence that the 
claimant is expected to provide.  The 
appellant should also be requested to 
provide any evidence in his possession 
that pertains to the claim.  The notice 
must comply with 38 U.S.C.A. § 5103(a), 
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002), and any other applicable 
legal precedent.  The RO should allow the 
appropriate period of time for response.  

?	Specifically, the AMC should request 
the veteran to provide the names, 
addresses and approximate dates of 
treatment or evaluation for all VA 
and non-VA health care providers who 
have treated or evaluated him for 
his claimed hearing disorder and for 
gout since the March 2002 RO rating 
decision.  When the requested 
information and any necessary 
authorization are received, the RO 
should obtain a copy of all 
indicated records.

2.  As referenced above, the Board has 
reviewed the claims files and has 
determined that a remand is warranted 
regarding the issue of service connection 
for bilateral hearing loss and gout.  See 
Manlincon, 12 Vet. App. 238.  The AMC 
must issue a statement of the case to the 
veteran and his representative addressing 
these issues.  The AMC must, with the 
promulgation of the statement of the 
case, inform the appellant that to 
complete the appellate process he should 
complete a timely VA Form 9, substantive 
appeal, and forward it to the RO.

3.  Following completion of the above 
actions, the AMC must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, including 
medical examinations, appropriate 
corrective action is to be implemented.

4.  Then, the AMC should readjudicate the 
appellant's claim for a compensable 
rating for left ear non-suppurative 
otitis media, in light of any of the 
foregoing development.  If the 
determination remains unfavorable to the 
appellant, he and his representative 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



